Citation Nr: 0804155	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969. Further, the record reflects he had additional service 
in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in September 2006.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In June 2007, the Board remanded the veteran's low back claim 
for additional evidentiary development.  As a preliminary 
matter, the Board finds that the RO has complied with the 
remand directives.  The Board acknowledges that no 
examination was conducted, but such development was to occur 
only if the veteran's account of his purported in-service 
back injury was verified through official channels.  For the 
reasons stated below, the Board concludes that this account 
has not been verified.  Therefore, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the claim adjudicated by this 
decision have been completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's current low back disorder was incurred in 
or aggravated by his military service.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
June 2001, which is clearly prior to the August 2002 rating 
decision that is the subject of this appeal.  He was also 
sent additional notification by letters dated in August 2006 
and June 2007.  Taken together, these letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the August 2006 and June 2007 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he has had the opportunity to present 
evidence and argument in support of this claim, to include at 
the September 2006 hearing.  Although no examination was 
accorded to the veteran in this case, for the reasons stated 
below the Board finds that no such development is necessary 
based on the facts of this case.  

The Board notes that the veteran's service medical records 
for his 1965 to 1969 period of active duty are not on file, 
and that, in such situations, it has a heightened obligation 
to explain its findings and conclusions and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, the case law does not 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The Board also observes that the veteran's representative has 
acknowledged that efforts were made to obtain the veteran's 
missing service medical records without success.  Further, 
this case was remanded in June 2007 in order to obtain 
additional records through official channels regarding the 
veteran's purported low back injury.  In pertinent part, 
records were requested from the National Personnel Records 
Center (NPRC) and Martin Army Hospital (MAH) which is the 
facility the veteran identified as where he received 
treatment.  Moreover, the veteran indicated at his September 
2006 hearing that he had microfiche records which might be 
relevant to this case, and the record was held open for 30 
days for him to submit copies of this evidence, but no such 
evidence was received.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (The duty to assist is not a "one-way 
street." If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.).

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.

The veteran contends that his current low back disorder is 
due to injuries he sustained from a parachute jump in 
September 1965.  In pertinent part, he has indicated that 
many other military personnel were injured in this jump as it 
occurred during a hurricane.  Moreover, he reported that he, 
and the other military personnel injured in the September 
1965 parachute jump, were treated at MAH in Fort Benning, 
Georgia.

Initially, the Board acknowledges that while the veteran's 
service medical records for the 1965 to 1969 period of active 
duty are not on file, his service personnel records are on 
file.  These records, including his DD Form 214, reflect that 
he received his Parachutist designation in September 1965.  
Moreover, he referred to this injury on his Reports of 
Medical History for the National Guard beginning in September 
1974, as well as private medical records dated in 1993.  He 
also identified MAH as the facility where he received 
treatment following this injury on his National Guard Reports 
of Medical History beginning in September 1974.  In short, he 
identified such an injury over a period of many years, and 
long before he made his initial claim of service connection 
in 2001.  

Despite the foregoing, the Board observes that efforts to 
verify the veteran's account of his parachute jump injury 
through official channels was unsuccessful.  In pertinent 
part, MAH reported in July 2007 that it had no record for the 
veteran, and the NPRC indicated in September 2007 that 
searches of Fort Benning for 1965 to 1966 were conducted but 
no records were located.  With respect to the veteran's 
account of this purported injury in his medical records, bare 
transcription of history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As the Court has noted, 
"[e]vidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' . . . ."  Id. at 410.  Therefore, the Board finds 
that the record does not support the veteran's account of his 
purported in-service back injury during a parachute jump.

The Board also finds it significant that the veteran's 
National Guard medical records do not indicate any low back 
disorder.  For example, his spine was consistently evaluated 
as normal on National Guard examinations conducted in 
September 1970, September 1974, August 1978, February 1982, 
and May 1984.  In addition, he indicated on a September 1970 
Report of Medical History that he had not experienced back 
trouble of any kind.  Further, even though he indicated a 
history of an in-service back injury on the subsequent 
Reports of Medical History, he consistently indicated that he 
was not experiencing recurrent back pain.  Moreover, the 
first indication of back problems in the post-service medical 
records was in 1993, approximately 28 years after the time of 
the purported parachute jump injury in September 1965. 

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's current back disorder to his active 
service.  Moreover, the Board concludes that no development 
on this matter is warranted in this case.  For the reasons 
stated above, the Board found that the record did not support 
the veteran's account of his purported in-service back injury 
during a parachute jump.  In the absence of evidence of in-
service incurrence or aggravation of the claimed back 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a low back disorder.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought 
on appeal must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


